Citation Nr: 1612405	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a separate 30 percent rating for service-connected multiple sclerosis.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to June 1985, from January 2002 to January 2003, from October 2003 to October 2005, from February 2009 to April 2009, and from August 2010 to October 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in October 2015.


FINDING OF FACT

The rating schedule does not provide for a separate 30 percent rating for multiple sclerosis, alone, where the disease's residuals are of such severity that they may be assigned separate ratings in excess of the 30 percent minimum for multiple sclerosis.


CONCLUSION OF LAW

The criteria for a separate 30 percent rating for multiple sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.25, 4.124a, Diagnostic Code 8018 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In adjudicating claims, VA generally has a duty to provide notice of the information and evidence necessary to substantiate a claim and provide assistance in substantiating a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, however, the pertinent law is determinative of the Veteran's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The facts of the case have not been disputed by the Veteran.  Indeed, throughout the appellate process, his argument has been that VA misinterprets the applicable statutes and regulations pertaining to rating the disability of multiple sclerosis.  See October 2015 Board Hearing Transcript; October 2013 Notice of Disagreement.  Thus, because the law as mandated by statute and regulation (and not the evidence or facts of record) is dispositive of this appeal, the notice and assistance provisions are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required regarding VA's duty to notify or assist.

II.  Analysis

The Veteran seeks a separate 30 percent rating for multiple sclerosis.  For the reasons that follow, the Board finds that such a rating is not warranted, as a matter of law.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Except as otherwise provided in the ratings schedule, all disabilities, include those arising from a single disease entity, e.g., arthritis, multiple sclerosis, cerebrovascular disease, etc., are to be rated separately as are all other disabling conditions, if any.  38 C.F.R. § 4.25(b).

One exception provided for this is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  It is the veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  Indeed, "[t]he critical element is that none of the symptomatology for any one of [the] [] conditions is duplicative or overlapping with the symptomatology of the other [] conditions."  Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009) (citing Esteban v. Brown, 6 Vet. App. 259, 262 (1994)).  

The disease of multiple sclerosis is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8018.  The DC provides that the minimum rating for multiple sclerosis is 30 percent.  A note following the DC further explains how the ratings are to be applied:

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis rendered; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  

In other words, the ratings schedule evaluates multiple sclerosis based on its residuals.  In accordance with the plain language of the DC, in order to receive the 30 percent minimum rating there must be at least one residual of multiple sclerosis.  If there is at least one residual, then the DC acts as a ratings floor-regardless of the severity of the residuals, the mere fact that they are present entitles a veteran to at least a 30 percent rating.  If the residuals, as evaluated pursuant to their own respective DCs or as rated by analogy, warrant a rating in excess of 30 percent, then DC 8018 is read in conjunction with 38 C.F.R. §§ 4.14 and 4.25(b), and the veteran is assigned separate ratings that do not overlap in symptoms.

This is the case in the Veteran's appeal.  An April 2012 rating decision granted service connection for multiple sclerosis with optic neuritis oculus sinister (hereinafter, this residual is referred to as "optic neuritis"), and assigned a 30 percent rating.  This rating was based on the evidentiary finding that the Veteran had a diagnosis of multiple sclerosis, the only residual of the disease was optic neuritis, and that the Schedule for ratings-eyes, did not provide for a rating in excess of 30 percent.  Thereafter, the Veteran's eyes were reexamined and found to produce a greater level of impairment; an August 2012 rating decision increased the rating to 40 percent pursuant to DC 8018-6080.  The name of the service-connected disability was also altered from multiple sclerosis with optic neuritis to optic neuritis with multiple sclerosis.  This change in nomenclature is not of significance.  See Amberman, 570 F.3d at 1380-81.  What is important is that at this juncture it was recognized that the Veteran's multiple sclerosis produced a single residual, optic neuritis, of such severity that a rating in excess of the minimum 30 percent pursuant to DC 8018 was warranted.  All of the residuals, the only residual, was accounted for by the rating.  Since that decision, the Veteran was again reevaluated and it was found that his optic neuritis had further worsened and that he also had a second residual of multiple sclerosis: migraine headaches.  A December 2012 rating decision therefore increased the rating for optic neuritis with multiple sclerosis to 50 percent pursuant to DC 8018-6080 and also granted service connection for migraine headaches as secondary to optic neuritis associated with multiple sclerosis and assigned a 30 percent rating pursuant to DC 8100.  This is how the Veteran's disability is presently rated.

In accordance with the regulations, therefore, the two separate ratings account for all of the Veteran's residuals of multiple sclerosis.  See Amberman, 570 F.3d at 1380-81.  There are no other symptoms to be considered that cause additional impairment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.25(b).  To provide a separate 30 percent rating pursuant to DC 8018 for multiple sclerosis based on the presence of these residuals would constitute pyramiding.  38 C.F.R. § 4.14; see also Amberman, 570 F.3d at 1380-81.  And the ratings schedule does not provide for a separate 30 percent rating pursuant to DC 8018 for multiple sclerosis, alone, as its own stand-alone disability without residuals.  See 38 C.F.R. § 4.124a.

A comparison of rating multiple sclerosis with rating degenerative arthritis and diabetes is also informative because ratings schedule treats both degenerative arthritis and diabetes mellitus as "disease entities" from which disabilities arise.  See 38 C.F.R. § 4.25(b).  

In the case of degenerative arthritis, the ratings schedule provides that it should be rated based on limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  If limitation of motion is present but evaluation under those DCs does not warrant a compensable rating, then a 10 percent rating is assigned-this is similar to the ratings floor found in DC 8018.  However, if limitation of motion is not present, there is an exception: if degenerative arthritis is found in two or more joints, then it is compensable.  In either case, a veteran is unable to receive two separate ratings, one for degenerative arthritis, alone, and one for a residual of degenerative arthritis because it is not provided by the ratings schedule and to consider the residual in both separate ratings would constitute pyramiding.  38 C.F.R. § 4.14.  This is the same situation as encountered when evaluating multiple sclerosis.

In the case of diabetes mellitus, a similar, but slightly different, result is found.  38 C.F.R. § 4.119, DC 7913.  Under DC 7913, in general, the residuals of diabetes are to be separately rated in accordance with their own DCs; however, in addition, a veteran will also receive a separate rating for the treatment of the diabetes mellitus pursuant to DC 7913.  In this instance, it is not the disease of diabetes mellitus, alone, that is considered to result in impairment of earnings capacity; but rather it is the treatment that a veteran receives for the disease that is considered disabling.  That is why a veteran will receive a separate rating for the diabetes in addition to the separate ratings he or she may receive for its residuals.  In this situation, there is no pyramiding.  38 C.F.R. § 4.14.  It is this difference that makes rating diabetes unlike rating multiple sclerosis-DC 8018 for multiple sclerosis does not allow for a separate rating for the disability based on its treatment, alone.

Thus, the evaluation of multiple sclerosis is not entirely unique or without precedent in the ratings schedule.  The same principles used in its evaluation are also found in the evaluation of other diseases and disabilities therein; and each evaluation, in its essence, seeks to compensate a veteran for his or her impairment in earnings capacity-no more, no less.  Where the evaluation of a disease or disability has already accounted for all of a veteran's symptoms and functional effects, additional or duplicative ratings are simply not warranted.

In summary, the ratings schedule provides evaluations of diseases or disabilities based on their impairment of overall earnings capacity.  38 C.F.R. § 4.1.  All diseases or disabilities are to be rated separately; however, the principal of pyramiding may not be violated.  38 C.F.R. §§ 4.14, 4.25(b).  DC 8018, and VA's application thereof, adheres to these rules.  38 C.F.R. § 4.124a.  DC 8018 does not provide for a separate rating for multiple sclerosis without residuals, and to allow a separate 30 percent rating for multiple sclerosis in addition to separate ratings for its residuals would constitute pyramiding.  38 C.F.R. §§ 4.14, 4.124a.  Accordingly, the Board finds that the Veteran's novel legal argument is without merit and must be denied as a matter of law.


ORDER

A separate 30 percent rating for multiple sclerosis is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


